Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks

Applicant’s arguments, filed (11/15/2020), with respect to pending claims 2-21 and have been fully considered, and they are persuasive.

Specifically the Applicant argues on (Pages 5- 8):
1. Regarding Claims 2, 6, 10, 15 and 18:
Specifically the Applicant argues “Nedovic relates to a clock-data recovery (CDR) circuit for use in a differential quadrature phase shift keying (DQPSK) receiver. The circuit includes a phase detector that detects a difference in phase between data and a clock associated with the data. A phase adjustment circuit changes the phase/frequency of the clock solely based on the detected phase difference. No other ways to adjust the clock signal are disclosed, and no other modes other than a phase detection mode of operation are described.” (Page 5)
“Nowhere does the above passage from Nedovic describe a second timing signal for use during a “transient period resulting from a transition between the data transfer mode of operation and a second mode of operation.” For at least this reason, claim 2 is patentable over Nedovic. “ (Page 7)

“ claim 18 distinguishes over Nedovic.


 The Examiner respectfully agree with arguments, and the reference of Nedovic no longer apply to 102/103 Rejection.
However, a new ground/s of rejection is made in view of newly found prior art Harada (Pat.4970442). See below rejection for full detail.

2.  Regarding Claim 3, the Applicant argues (Pages 8 and 9)
The Applicant argues that “Jeon relates to a CDR circuit similar to that of Nedovic, but also incorporates a preamble phase detection circuit. As clearly stated by Jeon in Paragraph [0041], the input preamble signal DO is part of the data signal DATA and is not a timing signal. Additionally, claim 3 recites that “the second timing signal includes a preamble.” The Office Action admits that Nedovic fails to disclose the claimed “the second timing signal includes a preamble.” Since Jeon’s preamble is actually part of a data signal, and not a timing signal, the combination of Jeon and Nedovic fails to disclose all of the features of claim 3.”
 Similar arguments applied to the Claims 11 and 19.

 The Examiner respectfully disagree, because the Jeon disclose Figures 5A and 5B, 5C timing diagrams of generating feedback detection signals based on preamble signals and clock signals by a preamble phase detection unit included in the clock …Fig 2 (para [0035], [0036]). Also see para [0017], where the clock generation unit is configured to generate a clock signal such that a phase of the clock signal, e.g., preamble related to the clock/timing signal.

 3. On the Page 10, Regarding Claim 4, the Applicant argues, that Conary does not describe a second mode of operation that comprises an off state of the IC. For at least this reason, claim 4 distinguishes over the cited art.

 The Examiner respectfully point to the Conary, on Col. 8, lines 6-15, disclose a holdoff signal which holds off the initiation of the transition from the T1 state to the T2 state until the end of T1 END.  In the present invention, the hold off is accomplished with the addition of "prepare for T2 transition" logic signal, which is shown in FIG. 5, which corresponds to the off state signal.

4.  On the page 10-11, the Applicant argues:
“Matsui relates to a microprocessor that incorporates a PLL circuit. In a low-speed operating mode, a clock with a relatively low frequency is utilized as a system clock signal. In a high-speed mode, a high-speed clock signal is provided as the system clock signal. Matsui expressly teaches that a switch from the low-speed clock to the high-speed clock is not made until the PLL stabilizes from the low-speed state to the high-speed state. Thus, no changes in clock speed are provided during the transient period between states.”
 
Matsui (Pat.5774701) discloses on Col. 6, lines 27-45, where the clock pulse DV1 has the frequency that is an integral multiple of the frequency of the output of the multiplexer MUX1, or the clock pulse ckr... clock pulse ckl having the lowest frequency, requiring a relatively low power consumption;
    in the high-speed operating mode, the first internal circuit operates according to the clock pulse DV1 having the highest frequency, requiring a relatively high power 


Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 6, 10, 14, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harada (Pat.4970442).

Regarding Claim 2, Harada discloses an integrated circuit (IC) chip, comprising:

transceiver circuitry for communicating over a link during a data transfer mode of operation (Fig. 7, Col. 4, lines 1-20, where a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates)); and
     timing control circuitry to generate a first timing signal of a first frequency (Fig. 7, # 30(clock rate varying), Col. 4, lines 1-20, where a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates); a clock rate data-generation section 40 for providing the clock rate-varying section 30 with clock rate data, e.g., clock rate-varying corresponds to the first and second timing signals) for use by the transceiver circuitry during the data transfer mode of operation (Fig. 7, Col. 4, lines 1-20, where a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates), where write and read rates corresponds to the different modes, e.g., data transfer mode of operation), and

   generate a second timing signal of a second frequency less than the first frequency for use by the transceiver circuitry during a transient period resulting from a transition between the data transfer mode of operation and a second mode of operation (Fig. 7, Col. 4, lines 1-20, where a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates); a clock rate data-generation 
section 40 for providing the clock rate-varying section 30 with clock rate 
data, e.g., clock rate-varying corresponds to the first and second timing signals and CLK pulses corresponds to the different frequencies).

10 is analyzed and rejected as discussed with respect to claim 2.

Regarding Claim 6, Harada disclose the IC chip of claim 2, wherein:
the first and second timing signals comprise first and second clock signals (Fig. 7, Col. 4, lines 1-20, where a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates) e.g., clock rate-varying corresponds to the first and second timing signals).

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 6.
Regarding Claim 18 is analyzed and rejected as discussed with respect to claim 2.
Additionally, Harada disclose an integrated circuit (IC) memory controller chip (Fig. 7, Col. 4, lines 1-20, where a line memory 20 for fetching one-field data from the image memory 10 and storing the one-field data; a clock rate-varying section 30 for supplying the line memory 20 with rate data (i.e., data on write and read rates)).
Regarding Claim 20 is analyzed and rejected as discussed with respect to claim 6.


Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (Pat.4970442) in view of Jeon (Pub.20080056423).

Regarding Claim 3, Harada disclose the IC chip of claim 2, but does not disclose
the second timing signal includes a preamble.

Jeon disclose the second timing signal includes a preamble (para [0021], where the delayed clock signals may include a first delayed clock signal, a second delayed clock signal, and a third delayed clock signal, and the delayed preamble signals may include a first delayed preamble signal, a second delayed preamble signal).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the second timing signal includes a Jeon in the Harada in order to switching speed or shift the register.

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 3.

Regarding Claim 19, Harada disclose the IC memory controller chip of claim 18, but does not disclose the first and second timing signals include a preamble.

Jeon disclose  the first and second timing signals include a preamble (para [0021], where the delayed clock signals may include a first delayed clock signal, a second delayed clock signal, and a third delayed clock signal, and the delayed preamble signals may include a first delayed preamble signal, a second delayed preamble signal). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the preamble for timing signals, as taught by Jeon in the Harada in order to switching speed or shift the register.

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (Pat.4970442) in view of Conary (Pat.5537581).

Regarding Claim 4, Harada disclose the 1C chip of claim 2, but does not disclose the second mode of operation comprises an off state of the IC.

Conary disclose the second mode of operation comprises an off state of the 1C (Col. 17, lines 33-45, where select the operating mode using software, a register or other storage location, either on or off-chip, contains the necessary information, such as a control bit, that drives the clock control signal to select the operating mode);(Fig. 5, Col. 8, lines 6-20, where a holdoff signal which holds off the initiation of the transition 
from the T1 state to the T2 state until the end of T1 END.  In the present 
invention, the hold off is accomplished with the addition of "prepare for T2 
transition" logic signal, which is shown in FIG. 5).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide off state, as taught by Conary in the Harada in order to select the operating mode.

Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 4.

Claims 5, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (Pat.4970442) in view of Matsui (Pat.5774701).

Regarding Claim 5, Harada disclose the IC chip of claim 2, but does not disclose the second mode of operation comprises a low-power mode of operation, and wherein the timing control circuitry generates a third timing signal for use during the low-power mode of operation, the third timing signal having a third frequency less than the second frequency.

Matsui discloses the second mode of operation comprises a low-power mode of operation, and wherein the timing control circuitry generates a third timing signal for use
during the low-power mode of operation, the third timing signal having a third frequency less than the second frequency (Col. 6, lines 27-45, where the clock pulse DV1 has the frequency that is an integral multiple of the frequency of the output of the multiplexer MUX1, or the clock pulse ckr... clock pulse ckl having the lowest frequency, requiring a relatively low power consumption;
    in the high-speed operating mode, the first internal circuit operates according to the clock pulse DV1 having the highest frequency, requiring a relatively high power consumption).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the different frequency and low-power mode, as taught by Matsui in the Harada in order to switching speed or shift the register.

Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 5.

Regarding Claim 8, Harada disclose the IC chip of claim 2, but does not disclose the first frequency is an integer multiple of the second frequency.

Matsui discloses the first frequency is an integer multiple of the second frequency (Col. 4, lines 55-65, where input clock signal to be supplied to the reference frequency 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide first frequency is an integer multiple of the second frequency, as taught by Matsui in the Harada in order to identify obvious trends within a data set (frequency distributions) and can be used to easy read the large sets of data.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (Pat.4970442) in view of Okamoto (Pat.6320275).

Regarding Claim 7, Harada disclose the IC chip of claim 2, but does not disclose
the transient period comprises a time interval between an end of steady state operation in the first mode of operation, and a beginning of the second mode of operation.

Okamoto disclose the transient period comprises a time interval between an end of steady state operation in the first mode of operation, and a beginning of the second mode of operation (Fig. 28, Col. 20, lines 58-67, where the preset time interval corresponding to the starting transient period, the current becomes steady, and the steady current can be detected).

Okamoto in the Harada in order to the complete system response for short period of time.

Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 7.

Claims 9, 16 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (Pat.4970442) in view of Karr (U.S.Pub.20110257706).

Regarding Claim 9, Harada disclose the IC chip of claim 2, but does not disclose the IC chip comprising:
    storage to store a value representing the second frequency; and wherein the timing control circuitry is operative to retrieve the value from the storage to generate the timing signal of the second frequency.

Karr disclose storage to store a value representing the second frequency (para [0048], where the frequency inaccuracy can be stored in a lookup table); and Karr does not specifically disclose the retrieve the values of the second frequency, but the Karr disclose wherein the timing control circuitry is operative to retrieve the value from the storage to generate the timing signal of the frequency (para [0043], where generate a clock based on the reference frequency from MEMS oscillator 100 and any divider value that may be provided by one of the registers. For example, registers 370 may include a frequency divider register 374 that is configured to store/retrieve a 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to retrieve the values of the frequency, as taught by Karr in the Harada in order to generate the timing signal for the system performance. 

Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 9. Regarding Claim 21 is analyzed and rejected as discussed with respect to claim 9.

Claims 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada (Pat.4970442) in view of Dubey (Pub.20070011521).

Regarding Claim 17, Harada disclose the method of claim 14, but does not disclose during the fault mode of operation for each of the multiple 1C memory components, the method comprising:
    enabling the secondary interface to carry out data transfer operations while disabling the primary interface.

Dubey disclose during the fault mode of operation for each of the multiple 1C memory components (para [0005], where predict whether the fault is in the memory or is at the interface), the method comprising:


Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to made an enabling the secondary interface to carry out data transfer operations while disabling the primary interface, as taught by Dubey in the Harada in order to control performance operation constantly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1)    Zerbe (U.S. Pub.20110249718) disclose (Fig.8, para [0061] and [0063], where one or more of memory devices 812 can include control logic 820 and at least one of interfaces 818 and further Fig. 8: links may provide wired, wireless, optical, bi-

2)   Estes (Pat.4093960) (Col. 10, lines 30-36, where If noninterlace (262 lines) is selected, flip-flop 90 (the commutator flip-flop) is disabled (a "0" at its RESET input)
causing a "1" to appear at its Q output, and NAND gate 91 is enabled by a "1" from the INTERFACE selector switch);

3)   Shiota (Pub.20080245878) (para [0042], where the selection control circuit initially disables the interface operation of the first interface circuit by the first instruction signal (ENBM), and initially enables the interface operation of the second
interface circuit by a second instruction signal (ENBU);

4)    Berliner (U.S. Pub.20020094786) disclose (Fig. 5, para [0057], [0058], where is the remote station 200, includes a receiver 200-1, phase locked loop (PLL) 200-2, synthesizer 200-3, power amplifier 200-4, and secondary PLL 200-5. The receiver 200-1 receives FHSS signal SI A' (comprised of a sequence of carriers having frequencies f.sub.tl, f.sub.t2. . . f.sub.tn) from the base station RF transceiver 103. Receiver 200-1 divides the received signal SI A by a factor R to generate reference signal fref. For purposes of example, let R sequence through the range of integers 4804=>4960. Reference signal fref is coupled to the input of PLL 200-2. PLL 200-2 uses fref as a synchronizing signal to lock reference signal fref and further sequence of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)27223022302. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857